         Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 PACID TECHNOLOGIES, LLC,                           §
                                                    §
        Plaintiff,                                  §
                                                    § CIVIL ACTION NO. 6:19-cv-154
 v.                                                 §
                                                    § JURY TRIAL DEMANDED
 GEMALTO, INC.,                                     §
                                                    §
        Defendant.                                  §
                                                    §


                                   ORIGINAL COMPLAINT

       Plaintiff PACid Technologies, LLC (“Plaintiff” or “PACid”), by and through its attorneys,

for its Original Complaint against Gemalto, Inc. (“Defendant” or “Gemalto”), and demanding trial

by jury, hereby alleges as follows:

                              I.      NATURE OF THE ACTION

               This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 271, et seq., to enjoin and obtain damages resulting from Defendant’s

unauthorized use, sale, and offer to sell in the United States of products, methods, processes,

services and/or systems that infringe PACid’s United States patents, as described herein.

               Gemalto manufactures, provides, uses, sells, offers for sale, imports, and/or

distributes infringing products and services; and encourages others to use its products and services

in an infringing manner, including its direct customers and end users, as set forth herein.

               PACid seeks past and future damages and prejudgment and post judgment interest

for Gemalto’s past infringement of the Patents-in-Suit, as defined below.

                                        II.     PARTIES

               Plaintiff PACid is a limited liability company organized and existing under the laws
          Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 2 of 15



of the State of Texas.

                Upon information and belief, Gemalto is a corporation organized under the laws of

the State of Delaware, with its principal place of business located at 6, rue de la Verrerie -

CS20001, 92197 Meudon Cedex, France and is authorized to do business in Texas. Gemalto may

be served by serving its registered agent Corporation Service Company, 211 E. 7th Street, Suite

620, Austin, Texas 78701-3218. On information and belief, Gemalto designs, manufactures, and

provides to the U.S. and world markets a wide range of digital security products, including

software applications, secure personal devices, and managed services.

                Upon information and belief, Gemalto maintains a regular and established place of

business in this District at 9442 Capital of Texas Highway North, Suite 400, Austin, TX, 78759

Austin, Texas. Further, on information and belief, Gemalto employs a wide variety of engineers

and other technical personnel at its Austin office.

                              III.    JURISDICTION AND VENUE

                This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 283, 284 and 285.

                This Court has exclusive jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

                On information and belief, venue is proper in this District pursuant to 28 U.S.C.

§§ 1391(b), 1391(c), and 1400(b) because Defendant has a regular and established place of

business in this district, transacted business in this District, and has committed and/or induced acts

of patent infringement in this district.

                On information and belief, Defendant Gemalto is subject to this Court’s specific

and general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due

at least to its substantial business in this forum, including: (i) at least a portion of the infringements
                                           ORIGINAL COMPLAINT
                                                   -2-
            Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 3 of 15



alleged herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses

of conduct, and/or deriving substantial revenue from goods and services provided to individuals

in Texas and in this Judicial District.

                               IV.        FACTUAL ALLEGATIONS

                                           PATENTS-IN-SUIT

                PACid is the owner of all right, title and interest in and to U.S. Patent No. 9,577,993

(the “’993 Patent”), entitled “System and Method for Authenticating Users,” issued on February

21, 2017.

                PACid is the owner of all right, title and interest in and to U.S. Patent No. 9,876,771

(the “’771 patent”), entitled “System and Method for Authenticating Users,” issued on January 23,

2018.

                PACid is the owner of all right, title and interest in and to U.S. Patent No.

10,044,689 (the “’689 patent”), entitled “System and Method for Authenticating Users,” issued on

August 7, 2018.

                PACid is the owner of all right, title and interest in and to U.S. Patent No.

10,171,433 (the “’433 patent”), entitled “System and Method for Authenticating Users,” issued on

January 1, 2019.

                Together, the foregoing patents are referred to herein as the “Patents-in-Suit.”

PACid is the assignee of the Patents-in-Suit, and has all rights to sue for infringement and collect

past and future damages for the infringement thereof.

                The claims of the Patents-in-Suit are directed to systems and methods that were not

well-understood, routine, or conventional at the time of the application for the Patents-in-Suit. The

various claims of the Patents-in-Suit describe inventive features and combinations of features that

improved upon prior art systems and methods for secure communication amongst members of a

                                          ORIGINAL COMPLAINT
                                                  -3-
          Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 4 of 15



group and the authentication of members of that group. Some of the improvements provided by

the claimed inventions include: (1) the ability to authenticate a member of the group without the

need for the user to input a conventional userID and password when the user requests access; (2)

increased protection for users of the claimed inventions from malicious actors that may attempt to

create and exploit additional entry points into a confidential computer system; and (3) enhanced

security of secrets files due to their indistinguishability from other decoy files. The claim language

of the Patents-in-Suit and their accompanying specifications and prosecution histories evidence

these improvements.

               All claims of the Patents-in-Suit include specific claim limitations directed to

unconventional and special purpose components. For example, the independent claims of the

Patents-in-Suit all claim a special purpose software component, specifically a security

“application” running on a computing device, that plays an integral role in achieving the goals of

the inventions and the corresponding improvements over the prior art. The unconventional nature

of the claimed application is apparent when the claims are read in light of the specification of the

Patents-in-Suit. For example, in claim 1 of the ’993 patent, the “application” is specifically

configured to receive a unique user input, generate a secret based on the unique user input, and

store the secret at the computing device with an identifier and in a directory so as to be retrievable

when the unique user input is applied to the computing device. The claimed systems’ and methods’

use of the claimed application alone, or in combination with the other elements of claim 1 of the

’993 patent and other claims of the Patents-in-Suit, signals the technical and innovative nature of

the inventions embodied in the various claims of the Patents-in-Suit.

                                        DEFENDANT’S ACTS

               Gemalto is a leading provider of security software and authentication solutions. Its

authentication solutions and authentication engines provide for the generation of a secret using
                                       ORIGINAL COMPLAINT
                                               -4-
          Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 5 of 15



biometrics such as fingerprints, which secret is used for authentication (e.g., logging a user into an

application or website and/or approval of financial transactions on behalf of a user).

               More specifically, Gemalto provides software and hardware that enable compliance

with the authentication protocol adopted by the FIDO (Fast IDentity Online) Alliance, employing

the FIDO Universal Authentication Framework (UAF).




https://fidoalliance.org/about/what-is-fido/.




https://www.gemalto.com/financial/ebanking/sdk/mobile-protector.


                                       ORIGINAL COMPLAINT
                                               -5-
         Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 6 of 15



              Gemalto’s end users securely and privately communicate between their mobile

device and FIDO servers—including Gemalto’s Confirm Authentication Server—for

authentication and/or payment authorization. The FIDO-ready software on the end users’ mobile

devices, that was developed from Gemalto’s Mobile Protector software development kit, and the

mobile devices’ biometric sensors, that are configured to interface with the FIDO-ready software,

facilitate this secure communication between the end user and the FIDO servers.




https://www.gemalto.com/brochures-site/download-site/Documents/eba_ezio_on_mobile.pdf




                                     ORIGINAL COMPLAINT
                                             -6-
           Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 7 of 15



https://www.gemalto.com/financial/ebanking/ezio-server

               As a consequence and benefit of FIDO authentication, a Gemalto end user device’s

biometric functionality means is leveraged so that Gemalto’s end users no longer need to

remember numerous passwords or login details when authenticating to online services and/or

shopping online with their mobile device. Gemalto’s compliance with and support of FIDO

embodied in its Gemalto Mobile Protector software development kit and Confirm Authentication

Server is designed to improve the security of its customers and end users.

               Customers and end users of Gemalto’s Mobile Protector and Confirm

Authentication Server, for example, have benefited and continue to benefit from a more secure

and more seamless mobile transactions experience as a consequence of Gemalto’s implementation

of FIDO.

               With Gemalto Mobile Protector, a user’s biometric template (including, but not

necessarily limited to, fingerprint scan, eye scan, and/or face scan) is encrypted and secured.

Gemalto Mobile Protector and Confirm Authentication Server rely on standardized FIDO

technology to ensure valid authentications and provide a simple and secure biometric

authentication framework on behalf of a multitude of online services, including but not limited to

electronic banking.

               Defendant has had knowledge of the Patents-in-Suit at least as early as the service

of Plaintiff’s Original Complaint. With knowledge of the Patents-in-Suit, Defendant intentionally

provides services and instructions for the creation, installation, and infringing operation of

infringing products (including, by way of example, the resources and materials available on its

website to the customers and end users of its products, who directly infringe through the operation

of those products. Gemalto further instructs its customers and end users in the proper utilization



                                      ORIGINAL COMPLAINT
                                              -7-
           Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 8 of 15



and operation of its software, hardware, and solutions in accordance with Defendant’s

implementation of FIDO UAF, including through its training and instruction manuals for its

infringing products).

               On information of belief, Defendant Gemalto also implements contractual

protections in the form of license and use restrictions with its customers to preclude the

unauthorized reproduction, distribution, and modification of its software and hardware.

               Moreover, on information and belief, Defendant Gemalto implements technical

precautions to attempt to thwart customers who would circumvent the intended operation of

Gemalto’s products, including its infringing products.


                        V.      COUNTS OF PATENT INFRINGEMENT

                                           COUNT ONE
                             INFRINGEMENT OF U.S. PATENT NO. 9,577,993

               PACid incorporates by reference its allegations in Paragraphs 1-26 as if fully

restated in this paragraph.

               PACid is the assignee and owner of all right, title and interest to the ’993 Patent.

PACid has the legal right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

               On information and belief, Defendant Gemalto, without authorization or license

from PACid, has been and is presently directly infringing at least claim 1 of the ’993 Patent, as

infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale articles and methods infringing one or more claims

of the ’993 Patent. Defendant Gemalto is thus liable for direct infringement of the ’993 Patent

pursuant to 35 U.S.C. § 271(a). Exemplary infringing products include Gemalto Mobile Protector.

               On information and belief, at least since the filing of the Original Complaint,

                                       ORIGINAL COMPLAINT
                                               -8-
           Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 9 of 15



Defendant Gemalto, without authorization or license from PACid, has been and is presently

indirectly infringing at least claim 22 of the ’993 Patent, including actively inducing infringement

of the ’993 Patent under 35 U.S.C. § 271(b). Such inducements include without limitation, with

specific intent to encourage the infringement, knowingly inducing its customers and its end users

to use infringing articles and methods that Gemalto knows or should know infringe one or more

claims of the ’993 Patent. Gemalto instructs its customers and end users to make and use the

patented inventions of the ’993 Patent by designing, programming, configuring, testing, installing,

and operating Gemalto’s products in accordance with Gemalto’s specifications.              Gemalto

specifically intends its customers and end users to infringe by implementing its accused products

in accordance with the FIDO UAF and establishing an authentication framework and architecture

that utilizes a unique user input and corresponding secret to authenticate a user. Gemalto further

implements technical precautions to prevent end users from modifying its products’ authentication

framework.

               As a result of Gemalto’s infringement of the ’993 Patent, PACid has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                        COUNT TWO
                          INFRINGEMENT OF U.S. PATENT NO. 9,876,771

               PACid incorporates by reference its allegations in Paragraphs 1-31 as if fully

restated in this paragraph.

               PACid is the assignee and owner of all right, title and interest to the ’771 Patent.

PACid has the legal right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

               On information and belief, Defendant Gemalto, without authorization or license


                                      ORIGINAL COMPLAINT
                                              -9-
         Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 10 of 15



from PACid, has been and is presently directly infringing at least claim 1 of the ’771 Patent, as

infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale articles and methods infringing one or more claims

of the ’771 Patent. Defendant Gemalto is thus liable for direct infringement of the ’771 Patent

pursuant to 35 U.S.C. § 271(a). Exemplary infringing products include Gemalto Mobile Protector.

               On information and belief, at least since the filing of the Original Complaint,

Defendant Gemalto, without authorization or license from PACid, has been and is presently

indirectly infringing at least claim 1 of the ’771 Patent, including actively inducing infringement

of the ’771 Patent under 35 U.S.C. § 271(b). Such inducements include without limitation, with

specific intent to encourage the infringement, knowingly inducing its customers and end users to

use infringing articles and methods that Gemalto knows or should know infringe one or more

claims of the ’771 Patent. Gemalto instructs its customers and end users to make and use the

patented inventions of the ’771 Patent by designing, programming, configuring, testing, installing,

and operating Gemalto’s products in accordance with Gemalto’s specifications.             Gemalto

specifically intends its customers and end users to infringe by implementing its accused products

in accordance with the FIDO UAF and establishing an authentication framework and architecture

that utilizes a unique user input and corresponding secret to authenticate a user. Gemalto further

implements technical precautions to prevent end users from modifying its products’ authentication

framework.

               As a result of Gemalto’s infringement of the ’771 Patent, PACid has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.




                                      ORIGINAL COMPLAINT
                                             -10-
         Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 11 of 15



                                        COUNT THREE
                          INFRINGEMENT OF U.S. PATENT NO. 10,044,689

               PACid incorporates by reference its allegations in Paragraphs 1-36 as if fully

restated in this paragraph.

               PACid is the assignee and owner of all right, title and interest to the ’689 Patent.

PACid has the legal right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

               On information and belief, Defendant Gemalto, without authorization or license

from PACid, has been and is presently directly infringing at least claim 1 of the ’689 Patent, as

infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale articles and methods infringing one or more claims

of the ’689 Patent. Defendant Gemalto is thus liable for direct infringement of the ’689 Patent

pursuant to 35 U.S.C. § 271(a). Exemplary infringing products include Gemalto Mobile Protector.

               On information and belief, at least since the filing of the Original Complaint,

Defendant Gemalto, without authorization or license from PACid, has been and is presently

indirectly infringing at least claim 9 of the ’689 Patent, including actively inducing infringement

of the ’689 Patent under 35 U.S.C. § 271(b). Such inducements include without limitation, with

specific intent to encourage the infringement, knowingly inducing its customers and end users to

use infringing articles and methods that Gemalto knows or should know infringe one or more

claims of the ’689 Patent. Gemalto instructs its customers and end users to make and use the

patented inventions of the ’689 Patent by designing, programming, configuring, testing, installing,

and operating Gemalto’s products in accordance with Gemalto’s specifications.              Gemalto

specifically intends its customers and end users to infringe by implementing its accused products

in accordance with the FIDO UAF and establishing an authentication framework and architecture


                                      ORIGINAL COMPLAINT
                                             -11-
         Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 12 of 15



that utilizes a unique user input and corresponding secret to authenticate a user. Gemalto further

implements technical precautions to prevent end users from modifying its products’ authentication

framework.

               As a result of Gemalto’s infringement of the ’689 Patent, PACid has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                        COUNT FOUR
                          INFRINGEMENT OF U.S. PATENT NO. 10,171,433

               PACid incorporates by reference its allegations in Paragraphs 1-41 as if fully

restated in this paragraph.

               PACid is the assignee and owner of all right, title and interest to the ’433 Patent.

PACid has the legal right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

               On information and belief, Defendant Gemalto, without authorization or license

from PACid, has been and is presently directly infringing at least claim 1 of the ’433 Patent, as

infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale articles and methods infringing one or more claims

of the ’433 Patent. Defendant Gemalto is thus liable for direct infringement of the ’433 Patent

pursuant to 35 U.S.C. § 271(a). Exemplary infringing products include Gemalto Mobile Protector

and Confirm Authentication Server.

               On information and belief, at least since the filing of the Original Complaint,

Defendant Gemalto, without authorization or license from PACid, has been and is presently

indirectly infringing at least claim 15 of the ’433 Patent, including actively inducing infringement

of the ’433 Patent under 35 U.S.C. § 271(b). Such inducements include without limitation, with


                                      ORIGINAL COMPLAINT
                                             -12-
         Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 13 of 15



specific intent to encourage the infringement, knowingly inducing its customers and end users to

use infringing articles and methods that Gemalto knows or should know infringe one or more

claims of the ’433 Patent. Gemalto instructs its customers and end users to make and use the

patented inventions of the ’433 Patent by designing, programming, configuring, testing, installing,

and operating Gemalto’s products in accordance with Gemalto’s specifications.                 Gemalto

specifically intends its customers and end users to infringe by implementing its accused products

in accordance with the FIDO UAF and establishing an authentication framework and architecture

that utilizes a unique user input and corresponding secret to authenticate a user. Gemalto further

implements technical precautions to prevent end users from modifying its products’ authentication

framework.

                 As a result of Gemalto’s infringement of the ’433 Patent, PACid has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                               VI.     WILLFUL INFRINGEMENT

                 Plaintiff alleges upon information and belief that at least upon receipt of Plaintiff's

Original Complaint, Defendant and/or its closely-related affiliates have been made aware of the

Patents-in-Suit. Notwithstanding this knowledge, Gemalto has knowingly or with reckless

disregard willfully infringed one or more of the Patents-in-Suit in a deliberate act of bad-faith.

Gemalto has thus had actual notice of infringement of one or more of the Patents-in-Suit and acted

despite an objectively high likelihood that its actions constituted infringement of Plaintiff's valid

patent rights.

                 This objective risk was either known or so obvious that it should have been known

to Defendant Gemalto. Accordingly, Plaintiff seeks enhanced damages pursuant to 35 U.S.C. §

284.
                                        ORIGINAL COMPLAINT
                                               -13-
         Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 14 of 15



                                    VII.    JURY DEMAND

               Plaintiff PACid demands a trial by jury of all matters to which it is entitled to trial

by jury, pursuant to FED. R. CIV. P. 38.

                                VIII. PRAYER FOR RELIEF

       WHEREFORE, PACid prays for judgment and seeks relief against Defendant as follows:

       A.      That the Court determine that one or more claims of the Patents-in-Suit is infringed

               by Defendant Gemalto, either literally or under the doctrine of equivalents;

       B.      That the Court award damages adequate to compensate PACid for the patent

               infringement that has occurred, together with prejudgment and post-judgment

               interest and costs, and an ongoing royalty for continued infringement;

       C.      That the Court permanently enjoin Defendant pursuant to 35 U.S.C. § 283;

       D.      That the Court award enhanced damages pursuant to 35 U.S.C. §284; and

       E.      That the Court award such other relief to PACid as the Court deems just and proper.




                                      ORIGINAL COMPLAINT
                                             -14-
       Case 6:19-cv-00154-ADA Document 1 Filed 02/14/19 Page 15 of 15



DATED: February 14, 2019                 Respectfully submitted,

                                         /s/ Andrew G. DiNovo
                                         Andrew G. DiNovo
                                         Texas State Bar No. 00790594
                                         adinovo@dinovoprice.com
                                         Christopher V. Goodpastor
                                         Texas State Bar No. 00791991
                                         cgoodpastor@dinovoprice.com
                                         Daniel L. Schmid
                                         Texas State Bar No. 24093118
                                         dschmid@dinovoprice.com
                                         DINOVO PRICE LLP
                                         7000 N. MoPac Expressway, Suite 350
                                         Austin, Texas 78731
                                         Telephone: (512) 539-2626
                                         Telecopier: (512) 539-2627

                                         Counsel for Plaintiff PACid
                                         Technologies, LLC




                             ORIGINAL COMPLAINT
                                    -15-
